Order filed November 26, 2019




                                         In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-19-00821-CV
                                    ____________

         IN THE ESTATE OF CYNTHIA HUTCHISON, DECEASED


                       On Appeal from Probate Court No. 3
                              Harris County, Texas
                        Trial Court Cause No. 411054-402

                                     ORDER
      The notice of appeal in this case was filed October 16, 2019. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant, Anthony L. Hutchison,
is excused by statute or the Texas Rules of Appellate Procedure from paying costs
has been filed. See Tex. R. App. P. 5.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before December 10, 2019. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee, the appeal will be dismissed.

                                    PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.